Citation Nr: 1235515	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-45 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Videoconference hearing in July 2012.  A transcript is of record.  

A portion of the record is contained in the Virtual VA electronic file for this claim.  Evidence contained therein has been reviewed and considered.  

The issue of service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals of a head injury was previously denied in September 1971 and June 2005 unappealed rating decisions; the decisions are final.  

2.  Evidence received since the last final decision of record, which denied service connection for head injury residuals, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran in this case served as a B-52 mechanic in the U.S. Air Force, and the service treatment records document a June 1968 laceration to the scalp that was treated with suturing.  

Upon separation, the Veteran filed a claim for service connection for residuals associated with the head laceration.  A September 1971 rating decision determined that the 1968 laceration, with suturing, healed without any residual disability.  Thus, the RO determined that there was no current disability present for which service connection could be granted.  The Veteran did not appeal this decision and it became final within a year of notification to him.  

Subsequent to this rating action, the Veteran filed a petition to reopen the previously denied claim for entitlement to service connection, which was denied by the RO in June 2005.  The submitted medical records established that the Veteran experienced headaches; however, the RO concluded that there was no evidence of record establishing a link between these manifestations and an in-service head injury.  Although the Veteran did file a notice of disagreement with the rating action, he failed to file a timely substantive appeal and thus, the decision is final.  

The Veteran has now filed an application to reopen.  He asserts, essentially, that new and material evidence exists to help establish that chronic residuals of a head injury, to include claimed headaches, neck problems, and esophageal disability occurred as a result of his 1968 in-service accident.  

The Veteran has submitted several photocopies of letters which appear to have been drafted at the time of his Air Force service.  Indeed, the letters are not dated; however, they are associated with air-mail envelopes originating from Guam.  Both letters appear to have been written in the month of June, which is when the service treatment records indicate his initial injury to the head occurred.    

In these letters, the Veteran stated that he was feeling well after bumping his head and that he was having his stitches removed.  Despite this, the Veteran stated that he was still having head pain and that he thought he might need to re-visit the doctor.  At the time, the Veteran was not sure as to if his head pain was due to an upper respiratory problem or from his lacerations, and it is not readily apparent that he received clarification on that medical issue.  In another note dated at the same time, the Veteran indicated that he would require repeat visits to the hospital, as he was told of a possible concussion.  

This evidence is new, in that it was not of record at the time of the previous denial.  The evidence is also material, in that these letters, which appear to be authentic, are from a time contemporaneous with the Veteran's military service.  That is, although it is hardly an unequivocal linkage between a current residual disorder and the in-service event, the fact that the Veteran wrote home about a suspected "concussion," and that he would need additional medical care (to include to help differentiate if head pain was resultant from trauma or an unrelated infection), indicates the potential for a nexus between current symptoms and the in-service event.  As noted by the 2005 rating decision, there is evidence of chronic headache and neck pain, and the Board notes that although there has been no nexus between esophageal disability and an in-service injury, there are private records which confirm the presence of an esophageal disorder requiring surgery in the 1980s.  These findings, when combined, raise the possibility of chronic head injury residuals being related to service.  In so doing, they relate to an unestablished fact necessary to substantiate the underlying claim for service connection.  Accordingly, the claim will be reopened.  See 38 C.F.R. § 3.156.  


ORDER

The claim for entitlement to service connection for head injury residuals is reopened; to that extent only, the claim is granted.  


REMAND

As noted, the Veteran contends that he experiences chronic residuals of a head injury, and the service treatment records show that a laceration to the head occurred in June 1968.  The Veteran bumped his head while working on a B-52 aircraft, he required suturing, and there appeared to be no further treatment afforded while he was on active duty.  

In the above decision, it was noted that the Veteran wrote home at the time contemporaneous to his head injury.  The copies of his letters describe the amount of pain associated with the initial injury, that stitches were required, and that there was some level of residual head pain.  The Veteran appears to have written that he felt his pain following the injury was potentially related to upper respiratory infection symptoms; however, as noted above, the Veteran indicated that he wanted further evaluation based on his reported concern of a concussion.  Although such a head injury residual was not diagnosed, it does, at the very least, raise a possibility of an in-service event causing long-lasting medical problems.  

The available post-service medical evidence does show complaints of headache, with several medical examination reports documenting cervical spine complaints.  The Veteran has, in his submissions to the Board, alleged that he experiences chronic gastrointestinal problems as a result of his injury, to include problems with his esophageal functioning.  Private medical records do attest to the Veteran having required esophageal surgery in 1984.  

There are clinical treatment records associated with the electronic portion of the Veterans claims file.  These records do document that the Veteran was recommended for a magnetic resonance imaging study (MRI) with myelography in 2011; however, such testing does not appear to have been done.  Additionally, there are several indications that the Veteran experiences "TBI" (traumatic brain injury) as a result of the 1968 Air Force injury.  These notations do not contain any rationale as to what manifestations exist, and there is confusion as to what, if any, residual disability has been assessed as resulting from the 1968 injury.  The Board does not dispute that the Veteran experienced a head injury in 1968; however, the nature of any current and chronic residual disability has never been fully discussed in the record.  This is particularly pertinent, as the Veteran appears to have had several post-service traumas which might have lead to head injury.  VA clinical records discuss the Veteran experiencing a head injury/concussion in 1998, and another entry describes a motor vehicle accident occurring in 1990.  

Essentially, the Board notes that the record contains evidence which establishes that the Veteran experienced a head injury in 1968.  There is evidence of headache complaints, chronic spinal disability (in both the neck and service-connected low back), chronic sinusitis, and esophageal problems requiring surgical intervention.  There have been clinical assessments of traumatic brain injury resulting from the 1968 accident; however, these assessments appear mostly to have been made in consultations for other medical conditions, and there is no explanation or consideration of post-service factors listed in the associated reports.  The Board, thus, finds it necessary to remand the claim.  In this regard, the examiner should determine if it is at least as likely as not that there is a current residual disability associated with the 1968 head injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records which have not yet been associated with the claims file.  It is noted that the Veteran has had misspellings of his name in several records submitted to VA, and that all spellings associated with the claim number should be searched prior to associating records.  

2.  Schedule the Veteran for a VA neurology examination to determine the nature and etiology of any head injury residuals.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current and chronic residual disability, to include headaches, sinusitis, an esophageal disorder, a spine disorder (exclusive of the service-connected low back disorder), or any other traumatic head/brain injury residual associated with the 1968 in-service injury.  The examiner should review the in-service and post-service history, to include post-service traumas occurring in the 1990s.  A rationale should be provided for all conclusions reached in the examination report.  

3.  Following any additional indicated development, re-adjudicate the issue on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the case to the Board for final adjudication.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


